Citation Nr: 0825460	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-32 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.	Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.  

2.	Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, rated 10 percent 
disabling until April 5, 2006, noncompensable until March 26, 
2007, and 10 percent thereafter.  

3.	Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, rated 10 percent 
disabling until April 5, 2006, noncompensable until March 26, 
2007, and 10 percent thereafter.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to April 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Reno, Nevada, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.	The veteran's diabetes mellitus requires him to take oral 
medication and follow a restricted diet, without restriction 
of activities.  

2.	Peripheral neuritis of the right lower extremity is 
productive of mild impairment, but no more, throughout the 
appeal period.  

3.	Peripheral neuritis of the left lower extremity is 
productive of mild impairment, but no more, throughout the 
appeal period.  


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Code 7913 (2007).  

2.	The criteria for a 10 percent rating, but no more, for 
peripheral neuropathy of the right lower extremity have been 
met throughout the appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Code 8621 (2007).  

3.	The criteria for a 10 percent rating, but no more, for 
peripheral neuropathy of the left lower extremity have been 
met throughout the appeal period.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Code 8621 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in December 2005 and February 2006, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the veteran was afforded all necessary 
notifications to meet these requirements.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate an increased rating claim: (1) the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. Id. at 43-44.

Regarding the Vazquez-Flores notice requirements, the RO, in 
its December 2005 and February 2006 letters, listed examples 
of the type of types of medical and lay evidence that the are 
relevant to establishing entitlement to increased 
compensation. To the extent that the RO did not otherwise 
comply with the Vazquez-Flores notice requirements, the 
veteran's written statements, including his NOD and 
substantive appeal, contain discussions as to the impact of 
the worsening of his disability on his employment and daily 
life, and why ratings higher than those assigned under VA's 
rating schedule were warranted as does his application for a 
total rating by reason of individual unemployability, a 
benefit that was awarded during the pendency of this appeal.  
Consequently, any error in this regard was "cured by actual 
knowledge on the part of the claimant." See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The present appeal involves the veteran's claim that the 
severity of his service-connected diabetes mellitus warrants 
a higher disability rating and that a reduction from a 10 
percent rating for peripheral neuropathy of each lower 
extremity was not warranted.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

Service connection for diabetes mellitus was established by 
rating decision dated in July 2003, with the present 20 
percent evaluation being assigned at that time.  While the 
veteran appealed the initial assignment, he did not submit a 
timely appeal after the statement of the case was issued.  
His current rating was based upon an examination performed by 
VA in April 2006.  At that time, it was noted that the 
veteran had not had any recent weight gain or loss, with his 
weight being stable at 225 pounds.  He had no restrictions on 
his activities by reason of his diabetes.  His current 
treatment included the oral medications Glucotrol XL, 
Glucophage, and Avandia.  He was not taking insulin.  He saw 
his physician every four months and denied any pruritis ani 
or loss of strength.  He had no complaints of visual 
problems.  He had vascular symptoms in his lower extremities, 
for which service connection has been established with 
separate ratings, and neurologic symptoms of the upper and 
lower extremities, for which service connection was also in 
effect.  The pertinent diagnosis was type 2 diabetes 
mellitus.  

For diabetes mellitus that is manageable by restricted diet 
only, a 10 percent rating is warranted.  For diabetes 
mellitus requiring insulin and restricted diet, or; requiring 
an oral hypoglycemic agent and a restricted diet, a 20 
percent rating is warranted.  For diabetes mellitus requiring 
insulin, a restricted diet and regulation of activities, a 40 
percent rating is warranted.  For diabetes mellitus, 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, a 60 percent rating is warranted.  For Diabetes 
mellitus, requiring more than one daily injection of insulin, 
restricted diet, and regulations of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, a 100 percent rating is 
warranted.  38 C.F.R. § 4.119, Code 7913.

The veteran's diabetes requires him to take oral medication 
and follow a restricted diet.  His activities; however, are 
not shown to be restricted.  While he has serious 
complications arising out of this disorder, these have been 
rated separately and any increase in this rating would 
constitute pyramiding.  Under these circumstances, an 
increased rating is not warranted.  

Service connection for peripheral neuropathy of each lower 
extremity was granted by the RO in a February 2005 rating 
decision.  Separate 10 percent evaluations were assigned at 
that time.  The evaluations were continued until April 5, 
2006, at which time the veteran was afforded a VA 
compensation examination that was found to show improvement 
in the disorder.  The ratings were reduced by rating decision 
in May 2006, which the veteran appealed.  The 10 percent 
ratings were restored by rating decision of the RO dated in 
July 2007, effective on March 26, 2007, on the basis of 
another VA compensation examination conducted on that date.  
The veteran has not withdrawn his appeal as to these issues.  

An examination was conducted by VA in November 2004.  At that 
time, examination showed absent ankle reflexes bilaterally.  
Sensory examination was normal to pinprick and light touch.  
Electromyograph studies in the key muscle groups revealed 
normal insertional resting and exertional potentials.  The 
impression was that there was clinical and electrodiagnostic 
evidence consistent with a peripheral neuropathy affecting 
both lower extremities.  

An examination was conducted by VA in April 2006.  At that 
time it was noted that the veteran had peripheral neuropathy 
of the lower extremities, but was not being treated for this 
disorder.  Examination showed decreased strength in the lower 
extremities, measured as 3.5/4+.  Monofilament sensation was 
5/5.  There was no other testing performed.  The pertinent 
diagnosis was neurologic disease of the lower extremities, 
peripheral neuropathy.  

VA outpatient treatment records show that the veteran was 
seen on March 26, 2007.  At that time, examination included 
an evaluation of his peripheral neuropathy.  The examination 
with monofilament was 5/10, bilaterally.  Graphestesias and 
sterognosis were intact.  

For mild incomplete neuritis of the external popliteal nerve, 
a 10 percent evaluation is warranted.  A 20 percent rating 
requires moderate neuritis.  38 C.F.R. § 4.124a, code 8621.  

On examination in 2004, the veteran's sensation was intact to 
light touch and pinprick, but ankle jerks were absent and the 
assessment was that the clinical and electrodiagnostic 
testing was consistent with peripheral neuropathy.  The 
examination report in April 2006 showed decreased strength, 
with no electrodiagnostic tests performed and no mention of 
the status of the veteran's deep tendon reflexes, including 
ankle jerk.  In March 2007, at the time the 10 percent 
disorder was reinstated, decreased sensation to microfilament 
was noted.  After review of this evidence, the Board does not 
find any significant difference between the three examination 
reports.  The veteran did not exhibit consistent improvement 
in April 2006 and any improvement was clearly not sustained.  
Under these circumstances, the Board finds that mild neuritis 
was demonstrated throughout the appellate process.  As such, 
the 10 percent rating should be assigned throughout the 
appeal period.

The Board does not find any evidence of moderate neuritis.  
The record currently shows only some diminishment of 
sensation to microfilament and no appreciable increase in 
disability prior to the current examination findings.  As 
such a rating in excess of 10 percent is not warranted.  




	(CONTINUED ON NEXT PAGE)




ORDER

A rating for diabetes mellitus in excess of 20 percent 
disabling is denied.  

A 10 rating, but no more, for peripheral neuropathy of the 
right lower extremity is granted for the entire appeal 
period, subject to the controlling regulations governing the 
payment of monetary benefits.  

A 10 rating, but no more, for peripheral neuropathy of the 
left lower extremity is granted for the entire period, 
subject to the controlling regulations governing the payment 
of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


